Plaintiff in error, Ed Smith, was convicted in the district court of McIntosh county of the crime of robbery, *Page 297 
and was sentenced to serve a term of ten years in the penitentiary. The judgment and sentence was entered on June 30, 1909. On December 9, 1909, there was filed in this court a petition in error, with case-made attached.
The evidence as to the robbery was in substance as follows: About 9 o'clock on the evening of December 28, 1908, some one rode up to the home of C.L. Inge, in McIntosh county, not far from Council Hill, and called him to the door, saying that he was Bowington, from Checotah. Mr. Inge opened the door, and a white man and a negro stepped in with guns in their hands and ordered him to light the lamp. The white man then ordered him to deliver up his money, saying he understood that he had $1,000. Mr. Inge gave the white man his pocketbook, which contained about $17 and a small check. The robbers then, holding their guns upon Mr. Inge, backed out of the door and rode away. Mr. Inge, his wife, their two daughters, and a son, who were present when the robbery occurred, testified that the defendant was the white man who committed the robbery. Mrs. Louisa Dobson testified that she lived about eight miles from Checotah; that in the afternoon of the day of the robbery a white man and a negro rode up to her home and asked where C.L. Inge lived, and she identified the defendant as the white man. The defendant did not testify, but offered several witnesses whose evidence tended to prove an alibi.
The petition contains several assignments of error, only a few of which have any relation to the record in the case, and these are wholly without merit. The sufficiency of the indictment is not questioned. No exceptions were taken to the instructions as given, and there were none requested on the part of the defendant. The credibility of witnesses and the weight and value to be given their testimony was a question solely for the jury's determination, and it is sufficient to say that we think the evidence abundantly sustains the verdict.
The judgment is therefore affirmed.
FURMAN, PRESIDING JUDGE, and ARMSTRONG, JUDGE, concur. *Page 298